 



Exhibit 10.8
March 14, 2006
Stan Tusman
Dear Stan:
     [Introductory language regarding 2005 results, omitted. The Company
undertakes to furnish a supplemental copy of such language to the Securities and
Exchange Commission upon request.]
     The bonus plan for 2006 is based on the profit after-tax using a standard
corporate tax rate.

             
15%
  of your cumulative salary if the company achieves an after-tax profit of   $
3,000,000  
22.5%
  of your cumulative salary if the company achieves an after-tax profit of   $
4,000,000  
30%
  of your cumulative salary if the company achieves an after-tax profit of   $
5,500,000  
37.5%
  of your cumulative salary if the company achieves an after-tax profit of   $
6,955,000  
50%
  of your cumulative salary if the company achieves an after-tax profit of   $
8,375,000  
62.5%
  of your cumulative salary if the company achieves an after-tax profit of   $
9,700,000  
75%
  of your cumulative salary if the company achieves an after-tax profit of   $
11,000,000  

     In addition, you will earn 12.5% of your cumulative salary if, in my
opinion, you have met the criteria outlined on the attached.
     The bonus period will be the fiscal months of February 2006 through
January 2007. You must be an active employee of Bakers Footwear Group at the
time bonuses are paid to be eligible to receive your bonus.
     We are excited about our business in the coming year. We hope it is
profitable for all of our shareholders and us.

     
 
  Sincerely,
 
   
 
  /s/ Peter Edison
 
   
 
  Peter Edison

ss
[Attachment, regarding 2006 goals and objectives, omitted. The Company
undertakes to furnish a supplemental copy of such attachment to the Securities
and Exchange Commission upon request.]

 